Citation Nr: 1037003	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran served on active duty with the Coast Guard from 
January 1948 to September 1952, and with the Air Force from 
October 1952 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Togus, Maine RO now has jurisdiction over this matter.

The Board notes that the Veteran's original claim was remanded 
for further development by the Board in October 2006.  It was 
returned to the Board in July 2009, at which time both of the 
Veteran's claims were denied.  

The Veteran appealed the July 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2010, the Court ordered that a Joint Motion for an Order Vacating 
and Remanding the Board Decision, and Incorporating the Terms of 
This Motion be granted.  The Veteran's appeal has now been 
returned to the Board for further action consistent with the June 
2010 Joint Motion.  

Additional evidence was received from the Veteran in July 2010.  
He has waived RO review of this evidence. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran served as a Morse code 
radio operator in the Coast Guard, and that he later served 
aboard aircraft, was involved in crashes and worked on flight 
lines without hearing protection in the Air Force.  

2.  The Veteran has current diagnoses of tinnitus and hearing 
loss as defined by VA regulation.  

3.  The evidence both for and against a nexus between the 
acoustic traumas sustained during service and the current 
findings of hearing loss and tinnitus are in relative equipoise.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, 
bilateral hearing loss was incurred due to active service.  
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).  

2.  With resolution of reasonable doubt in the appellant's favor, 
tinnitus was incurred due to active service.  U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed to 
result in any prejudice to the Veteran. 

The Veteran contends that he has developed bilateral hearing loss 
and tinnitus as a result of active service.  He notes that he 
spent over three years as a Morse code operator in the Coast 
Guard, and says that this exposed him to very loud radio traffic 
through headphones that he was required to use at high volumes.  
Later, after leaving the Coast Guard and joining the Air Force, 
the Veteran notes that he was involved in the crashes of two 
small airplanes while flying around Alaska.  He was also exposed 
to engine noise on the tarmac, and states that at no time was he 
provided with hearing protection.  The Veteran contends that he 
noticed his hearing loss before discharge from service, and that 
it has become progressively worse since that time.  He also 
reports the development of tinnitus related to his years as a 
radio operator, and says that the tinnitus takes the form of loud 
dots and dashes similar to what he heard when listening to Morse 
code.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service personnel records reflect that the Veteran had a military 
occupational specialty (MOS) of radioman in the Coast Guard from 
June 1948 to October 1952.  Air Force personnel records similarly 
show that the Veteran served as a radio operator from November 
1952 to March 1954.

Service medical records are silent as to any complaints of or 
treatment for hearing loss or tinnitus during service.  
Examination upon enlistment, dated June 1948 noted normal ears 
and 15/15 hearing using the whispered voice test.  An August 1952 
discharge examination similarly revealed normal ears and normal 
hearing.  The Veteran's October 1952 Air Force enlistment 
examination and report of medical history, as well as a periodic 
examination and report of medical history dated October 1955 
showed normal ears and normal hearing.  

The Veteran underwent a periodic examination in March 1959 that 
included an audiometric evaluation.  After the findings are 
converted to ISO units, as is required, the Veteran had 
audiological thresholds of 30, 20, 20, 20, and 15 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right 
ear, and thresholds of 30, 20, 20, 20 and 15 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, in the left ear.  
This reflects normal hearing as defined by 38 C.F.R. § 3.385.  
However, the Court has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher thresholds 
show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  

Finally, the Veteran's April 1973 report of medical history upon 
retirement did not indicate any complaints of ear trouble of 
hearing loss.  The Veteran's retirement examination of the same 
date noted normal ears and normal hearing.  Testing conducted 
with the examination showed he had audiological thresholds of 5, 
0, 0, 5, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear, and thresholds of 10, 0, 5, 10, 
and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the left ear.  

The Veteran submitted private and VA treatment records in support 
of his claim which reflected treatment for hearing loss as well 
as other clinical conditions.  The Veteran's first documented 
diagnosis of hearing loss was in a November 2001 audiological 
evaluation which indicated a diagnosis of bilateral mild to 
severe sloping sensorineural hearing loss with no previous 
records for comparison.

In February 2003, the Veteran underwent an audiological 
evaluation, which was conducted by a Board certified 
otolaryngologist.  The report indicated that the Veteran 
complained of persistent hearing loss and tinnitus that he 
reported developing several years ago.  The Veteran also stated 
that he was a military officer for about six years and reported 
working as a radio operator for 12 hours a day during the war.  
The audiological examination revealed thresholds of 35, 45, 45, 
60, 65, and 90 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the right ear, and thresholds of 35, 40, 45, 60 
and 65 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  Speech discrimination scores were 
72 percent and 68 percent in the right ear and 92 percent for 
both tests in the left ear.  The doctor provided an impression of 
bilateral sensorineural hearing loss with secondary tinnitus most 
likely related to noise exposure during years of war.  He added 
that given the Veteran's noise exposure for a number of years 
during military service, it was more likely than not that the 
previous noise exposure caused the hearing loss and subsequent 
tinnitus. 

An October 2003 VA audiological consultation revealed thresholds 
of 30, 45, 45, 60 and 70 decibels at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively, in the right ear, and thresholds of 30, 
40, 50, 60 and 75 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively, in the left ear.  The audiologist provided a 
diagnosis of mild to profound hearing loss in the right ear, and 
mild to severe hearing loss in the left ear.

The Veteran was afforded a VA examination in September 2008.  He 
complained of difficulty understanding speech as well as tinnitus 
that had been present for many years.  The audiologist did note, 
however, that tinnitus was first reported in 2002.  The Veteran 
also reported military noise exposure related to two plane 
crashes as well as to his MOS as a radio operator.  The Veteran 
also reported recreational exposure due to using a lawnmower with 
no hearing protection.  Evaluation revealed thresholds of 45, 55, 
70, 80 and 85 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the right ear, and thresholds of 40, 55, 60, 70 
and 80 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, in the left ear.  The audiologist provided a 
diagnosis of mild sloping to severe sensorineural hearing loss 
bilaterally.

A December 2008 addendum to the September 2008 examination noted 
that service medical records, including an audiogram done upon 
retirement, showed normal hearing.  The examiner stated that 
hearing loss related to noise exposure is not known to be 
progressive after the fact.  Additionally, the examiner stated 
that while the Veteran complained of tinnitus, present for many 
years, that comes and goes, the first documented complaint of 
tinnitus was 2002.  The examiner ultimately opined that, given 
the above, it was less likely than not that the Veteran's current 
hearing loss and tinnitus were related to noise exposure during 
service.

In July 2010 letter, a private doctor notes that the Veteran 
served as a Morse code operator during service, and that he had 
to keep the volume very loud in order to hear all distress 
signals.  He was also involved in two plane crashes with high 
decibel levels and he worked around loud noises on the flight 
line.  Then Veteran currently had hearing loss and tinnitus.  
Based on the Veteran's history, the doctor opined that it was 
more likely than not that his hearing loss and tinnitus was 
caused by the in-service noise exposure.  The doctor added that 
it was within a reasonable degree of medical certainty that 90 
percent of the Veteran's symptoms were due to his military 
exposure.  The doctor added that he had reviewed the Veteran's 
military documents and they had corroborated his opinions.  

The Board notes that the Veteran submitted numerous statements as 
well as was afforded a hearing before the undersigned Veterans 
Law Judge in September 2006. The Veteran stated that while he was 
with the Coast Guard, he worked as a radio operator, sending and 
receiving Morse code.  He testified that he worked 12 hour days 
listening to code, which he still hears in his head to this day.  
The Veteran also testified that he served as a training 
instructor in Northern Alaska, which required him to visit Eskimo 
villages, during which time he was involved in two airplane 
crashes.  The Veteran reported that the crashes were extremely 
noisy but apparently undocumented.  The Veteran also stated that 
he was exposed to loud noise when he worked on a flight line in 
the Air Force.  Finally, the Veteran contended that he started 
having hearing difficulties during his active service in the 
1960s, as well as had tinnitus since he was discharged from the 
Coast Guard.

Additionally, the Veteran's wife submitted a statement that she 
had been married to the Veteran since 1958 and that the Veteran 
had told her at various times throughout their marriage that he 
hear ringing in his ears that sounded like Morse code.

Finally, the Board notes that the Veteran submitted an article 
regarding an association between hearing loss and the use of 
Bluetooth ear pieces.  

The evidence establishes that the Veteran currently has hearing 
loss as defined by 38 C.F.R. § 3.385.  He also has a current 
diagnosis of tinnitus.  

The Veteran's service personnel records show that he was trained 
as a radio operator and that he later served in the Air Force.  
His statements and testimony regarding the loud volume at which 
he was required to listen through his radio headset is credible, 
as are his statements and testimony regarding involvement in two 
plane crashes in Alaska and working on the flight line without 
hearing protection.  Therefore, as there is evidence of current 
disabilities involving the Veteran's hearing and of incidents or 
injuries involving his hearing during service, the remaining 
element that must be demonstrated for an award of service 
connection is a nexus between the events in service and the 
current disabilities.  

The evidence includes three opinions from medical professionals 
regarding the etiology of the Veteran's hearing loss and 
tinnitus.  In the December 2008 addendum to the September 2008 VA 
examination, the audiologist opined that it was less likely than 
not that the Veteran's current hearing loss and tinnitus were 
related to noise exposure during service.  The reason for this 
opinion was that hearing loss related to noise exposure is not 
known to be progressive after the fact.  This clearly implies 
that if the Veteran had experienced hearing loss as a result of 
the noise exposure from his duties as a Morse code radio 
operator, it would have been shown immediately and not many years 
later.  As for the tinnitus, the first documented complaints of 
this disability were in 2002.  

In contrast, the February 2003 opinion from the otolaryngologist 
was an impression of bilateral sensorineural hearing loss with 
secondary tinnitus most likely related to noise exposure during 
years of war.  This doctor added that given the Veteran's noise 
exposure for a number of years during military service, it was 
more likely than not that the previous noise exposure caused the 
hearing loss and subsequent tinnitus. 

The July 2010 opinion from the Veteran's private doctor also 
found that based on the Veteran's history, it was more likely 
than not that his hearing loss and tinnitus was caused by the in-
service noise exposure.  This doctor noted that he had reviewed 
the Veteran's military records before reaching this opinion.  

The Board concludes that these opinions place the evidence in 
relative equipoise.  One the one hand, the December 2008 addendum 
provides a convincing medical explanation as to why the Veteran's 
current hearing loss and tinnitus are not related to service, in 
that she states hearing loss due to noise exposure is not 
progressive after the fact.  This is not directly addressed by 
either of the two other opinions.  However, on the other hand, 
the other two opinions were both written by doctors who have 
opined that it is at least as likely as not that the Veteran's 
hearing loss and tinnitus are the result of the noise exposure 
during service.  The Board notes that one of these doctors is a 
board certified otolaryngologist, which indicates that he has 
undergone a much higher degree of training than what was likely 
afforded the audiologist.  While there is no indication that the 
other doctor has any specialized training in audiology, he did 
review the Veteran's medical records before providing the 
opinion.  Therefore, as the evidence both for and against the 
Veteran's claim is at least in equipoise, all benefit of the 
doubt is resolved in favor of the Veteran, and service connection 
for bilateral hearing loss and tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted. 

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


